Citation Nr: 0120724	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  99-09 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to specially adapted housing or special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J.R.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant had active duty from January 1955 to February 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision of the Portland, Oregon, Department of Veterans 
Affairs (VA) Regional Office (RO). 

In a statement received in December 2000, the appellant 
through his representative sought an increased disability 
rating for peripheral vascular disease of both lower 
extremities.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The appellant's service-connected hypertensive vascular 
disease, rated as 100 percent disabling, and peripheral 
vascular disease of the left and right lower extremities, 
rated as 60 percent disabling for each extremity result in 
loss of balance and strength, which has resulted in loss of 
use of his lower extremities, precluding locomotion without 
the aid of braces, crutches, canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for entitlement for specially adapted housing 
have been met. 38 U.S.C.A. § 2101 (West 1991 & Supp. 2000), 
38 C.F.R. § 3.350, 3.809 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing and/or a special home adaptation grant. 
During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 
In light of the Board's disposition of this appeal, further 
development of the claim under the VCAA is not warranted.


Factual Background

The appellant is in receipt of service connection for 
hypertensive vascular disease, which is rated as 100 percent 
disabling.  Service connection is also in effect for 
peripheral vascular disease of the left and right lower 
extremities - each disorder is evaluated as 60 percent 
disabling.  The appellant is also in receipt of service 
connection for a ventral hernia and an anxiety neurosis.  The 
disorders are assigned disability ratings of 40 and 10 
percent, respectively.
  
The record reflects that the appellant underwent a VA 
examination in October 1998.  The appellant reported that he 
was able to walk less than 20 feet before he complained of 
pain in his low back, hips, thighs and numbness in the right 
buttock.  The examiner opined that the appellant's gait 
problems did not appear to be due to peripheral vascular 
disease, and that degenerative joint disease of the spine may 
have been contributing to the appellant's symptomatology.  
Upon VA reexamination in April 1999, the appellant again 
reported that he developed claudication walking minimal 
distances, up to 15 feet and that his calf muscles would 
become painful.  He stated that he could walk short distances 
with the use of a cane, but that he would still have calf 
pain and claudication on these occasions.  In part, he was 
diagnosed to have severe arterial and venous insufficiency of 
the lower extremities, bilaterally.  

A VA medical record dated in August 1999 reflects that the 
appellant then was noted to have decreased vibratory sense in 
the distal lower extremities, absent ankle reflexes, and a 
very unsteady gait.  The latter was noted to be present even 
with the use of a cane.  The examiner commented that it was 
undoubtable that the appellant's peripheral vascular disease 
contributed to his gait problem, as significant claudication 
was noted upon walking.  

In a September 1999 statement, D.M., M.D. reported that the 
appellant was unable to safely propel a hand-powered 
wheelchair because a heart defibrillator was placed under his 
left shoulder, thus precluding full use of his arms, 
shoulders and hands.  The physician noted that the 
defibrillator had been so placed because the appellant had no 
anterior abdominal musculature which would normally hold the 
device in place.  In an October 1999 statement, P.R.M., M.D., 
the appellant's VA treating neurologist, reported that the 
appellant had a gait disorder that was "multifactoral" in 
origin, and which required him to have a cane or walker for 
assistance in walking.  He opined that it was not safe for 
the appellant to attempt to walk without the aid of such 
devices.   

In February 2000, R.A.Y., M.D., the appellant's treating 
vascular surgeon, opined that the appellant was permanently 
limited in his walking distance by his lower extremity 
occlusive disease.  He reported that the appellant did not 
currently have ischemic rest pain or ulceration, but that he 
did have short distance claudication.  The physician reported 
that the appellant was not able to move about his home 
without the use of a cane.  

In a July 2000 letter, Dr. R.A.Y. stated that the appellant 
had "severe" peripheral vascular disease and short distance 
claudication.  On clinical testing in January 2000, his right 
ankle brachial index (ABI) was .6 and his left ABI was .5.  
He observed that some patients with severe, disabling 
claudication required the use of a cane and that the 
appellant appeared to be among them.   

The appellant and J.R. testified before the undersigned at a 
May 2001 Travel Board hearing.  In substance, the testimony 
reiterated prior contentions and reports of record that the 
appellant is unable to move about his home without continuous 
support, including the use of a cane or wheelchair.  The 
appellant and J.R. both related that his lower extremity 
condition was worsening. 


Analysis

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair. 38 U.S.C.A. § 2101(a); 38 
C.F.R. § 3.809. The phrase "preclude locomotion" is defined 
as the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible. 38 C.F.R. § 3.809(d) (2000).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands. The assistance 
referred to in this section will not be available to any 
veteran more than once. 38 C.F.R. § 3.809.

The record reflects that as a result of a May 1999 rating 
decision, the appellant's bilateral peripheral vascular 
disease is evaluated as 60 percent disabling for each lower 
extremity.  The newly assigned disability evaluation was 
based upon the finding that recent ABI testing resulted in 
readings of right ankle brachial index (ABI) was .6 and his 
left ABI was .5.  See Rating Decision, dated May 10, 1999; 
see also 38 C.F.R. § 4.104, Diagnostic Code 7114 (A 60 
percent disability evaluation is assigned where symptoms 
approximate claudication on walking less than 25 yards on a 
level grade at 2 miles per hour, and; either persistent 
coldness of the extremity or ankle/brachial index of 0.5 or 
less. A 100 percent rating is warranted for ischemic limb 
pain at rest, and; either deep ischemic ulcers or 
ankle/brachial index of 0.4 or less. Note (3): These 
evaluations are for involvement of a single extremity. If 
more than one extremity is affected, evaluate each extremity 
separately and combine (under § 4.25), using the bilateral 
factor (§ 4.26), if applicable.  38 C.F.R. § 4.104, 
Diagnostic Code 7114 (2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A.  
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert, supra., it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  Gilbert at 53. To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

The Board is of the opinion that a state of relative 
equipoise has been reached in this case, and the benefit of 
the doubt rule is therefore appropriately applied.  The 
record in its whole indicates that the appellant's service-
connected bilateral lower extremity circulatory disease has 
continued to worsen with the passage of time.  The clinical 
evidence, and the appellant's subjective reports, have been 
consistent in this regard.  Although the appellant's last ABI 
clinical testing did not result in a finding that would 
result in a 100 percent disability rating, when those 
clinical findings are coupled with other medical and lay 
evidence, it cannot be doubted that the disorder in question 
has essentially rendered the appellant's legs to be virtually 
ineffective.  

In other words, although the appellant's service-connected 
bilateral lower extremity 



disorder is not evaluated as 100 percent disabling, 
sufficient lay and clinical evidence is of record that 
suffices to place the evidence in equipoise, and the benefit 
will be granted.  See Alemany, 9 Vet. App. at 519; Brown v. 
Brown, 5 Vet. App. 413, 421 (1993). 


ORDER

Subject to the criteria governing awards of monetary 
benefits, entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing is granted.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 


